EXHIBIT 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 1 dated as of August 16, 2019 (this “Agreement”) to the Revolving
Credit Agreement dated as of September 16, 2016, as amended as of October 26,
2016, as amended and restated as of November 14, 2017 and as amended and
restated as of November 21, 2018 (as further amended, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”), among ALCOA
CORPORATION, a Delaware corporation (“Holdings”), ALCOA NEDERLAND HOLDING B.V.,
a besloten vennootschap met beperkte aansprakelijkheid incorporated under the
laws of the Netherlands (the “Borrower”), the several banks and other financial
institutions or entities from time to time party as Lenders and Issuers thereto
and JPMorgan Chase Bank, N.A. (the “Administrative Agent”) and the Guarantee
Agreement dated as of November 1, 2016 (as further amended, supplemented or
otherwise modified prior to the date hereof, the “Existing Guarantee
Agreement”), among Holdings, the Borrower, the subsidiaries of Holdings from
time to time party thereto and the Administrative Agent.  Capitalized terms used
but not defined herein shall have the meanings assigned to such terms in the
Existing Credit Agreement, except as otherwise expressly set forth herein.

WHEREAS, the Borrower has notified the Administrative Agent that it wishes to
migrate the legal jurisdiction of Alcoa Treasury S.à r.l., a Restricted
Subsidiary of Holdings (the “Migration Entity”), from Luxembourg to Switzerland
(the “Change of Jurisdiction”);

WHEREAS, the Borrower has requested that the Existing Credit Agreement and
Existing Guarantee Agreement be amended as set forth herein to, among other
things, permit the Change of Jurisdiction and that the Lenders consent to the
Change of Jurisdiction;

WHEREAS, the Lenders party hereto (which constitute the Required Lenders under
the Existing Credit Agreement) and the Administrative Agent are willing, subject
to the terms and conditions set forth below, to amend the Existing Credit
Agreement and the Existing Guarantee Agreement on the terms set forth herein
(the Existing Credit Agreement, as so amended, is referred to as the “Amended
Credit Agreement” and the Existing Guarantee Agreement, as so amended and
restated, is referred to as the “Amended Guarantee Agreement”).

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

 

 

--------------------------------------------------------------------------------

2

SECTION 1.  Rules of Interpretation.  The rules of interpretation set forth in
Section 1.02(a) of the Amended Credit Agreement are hereby incorporated by
reference herein, mutatis mutandis.

SECTION 2.  Amendment to the Existing Credit Agreement.  On the terms and
subject to the conditions set forth herein, effective as of the Amendment No. 1
Effective Date, the Existing Credit Agreement is hereby amended as follows:

(a)  Section 1.01 of the Existing Credit Agreement is hereby amended by
inserting the following defined terms in the appropriate alphabetical order
therein:

“BHC Act Affiliate” of a party shall mean an ‘affiliate’ (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

“Covered Entity” shall mean any of the following:

(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” shall have the meaning assigned to it in Section 9.28.

“Default Right” shall have the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” shall have the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” shall have the meaning assigned to it in Section 9.28.

“Supported QFC” shall have the meaning assigned to it in Section 9.28.

“Swiss Loan Party” shall have the meaning assigned to such term in
Section 1.07(a).

“Swiss Security Documents” shall have the meaning assigned to such term in
Section 8.01(h).

 

--------------------------------------------------------------------------------

3

“U.S. Special Resolution Regime” shall have the meaning assigned to it in
Section 9.28.

(b)  The definition of “Specified Collateral Jurisdiction” in Section 1.01 of
the Existing Credit Agreement is hereby amended and restated in its entirety as
follows:

“Specified Collateral Jurisdiction” shall mean the United States, Australia,
Brazil, Canada, Luxembourg, the Netherlands, Norway and Switzerland and, solely
with respect to (a) pledges of Equity Interests in AWAC Parents, any other
jurisdiction in which any AWAC Parent is organized and (b) security interests in
and perfection actions with respect to any deposit account owned by a Loan Party
(other than Excluded Deposit Accounts), the jurisdiction in which such deposit
account is located or maintained.

(c)  The definition of “Permitted Receivables Facility” in Section 1.01 of the
Existing Credit Agreement is hereby amended and restated in its entirety as
follows:

“Permitted Receivables Facility” shall mean the receivables facility or
facilities created under the Permitted Receivables Facility Documents providing
for the sale or pledge by Holdings, the Borrower and/or one or more other
Receivables Sellers of Permitted Receivables Facility Assets (thereby providing
financing to the Borrower and the Receivables Sellers) to the Receivables Entity
(either directly or through another Receivables Seller) for fair market value
(as determined in good faith by the Borrower), which in turn shall sell or
pledge interests in the respective Permitted Receivables Facility Assets to
third-party lenders or investors pursuant to the Permitted Receivables Facility
Documents (with the Receivables Entity permitted to issue notes or other
evidences of Indebtedness secured by Permitted Receivables Facility Assets or
investor certificates, purchased interest certificates or other similar
documentation evidencing interests in the Permitted Receivables Facility Assets)
in return for the cash used by the Receivables Entity to purchase the Permitted
Receivables Facility Assets from the Borrower and/or the respective Receivables
Sellers or lent to the Borrower and/or the respective Receivables Sellers, in
each case as more fully set forth in the Permitted Receivables Facility
Documents.

(d)  The definition of “Permitted Receivables Facility Assets” in Section 1.01
of the Existing Credit Agreement is hereby amended and restated in its entirety
as follows:

“Permitted Receivables Facility Assets” shall mean (a) Receivables (whether now
existing or arising in the future) of Holdings, the Borrower and the Restricted
Subsidiaries which are transferred or pledged to the Receivables Entity pursuant
to the Permitted Receivables Facility and any related Permitted Receivables
Related Assets and all

 

--------------------------------------------------------------------------------

4

proceeds thereof and (b) loans to Holdings, the Borrower and the Restricted
Subsidiaries secured by Receivables (whether now existing or arising in the
future) of Holdings, the Borrower and the Restricted Subsidiaries which are made
pursuant to the Permitted Receivables Facility.

(e)  The definition of “Receivables Entity” in Section 1.01 of the Existing
Credit Agreement is hereby amended and restated in its entirety as follows:

“Receivables Entity” shall mean a wholly-owned (other than any equity or similar
interest held by a third party for the purpose of making the Receivables Entity
‘bankruptcy remote’ from the Receivables Sellers and their Affiliates)
Restricted Subsidiary of Holdings that engages in no activities other than in
connection with the financing of Receivables of the Receivables Sellers and that
is designated (as provided below) as the “Receivables Entity” and (a) no portion
of the Indebtedness or any other obligations (contingent or otherwise) of which
(i) is guaranteed by Holdings, the Borrower or any other Restricted Subsidiary
other than another Receivables Entity (excluding Guarantees of obligations
(other than the principal of, and interest on, Indebtedness) pursuant to
Standard Securitization Undertakings), (ii) is recourse to or obligates
Holdings, the Borrower or any other Restricted Subsidiary other than another
Receivables Entity in any way (other than pursuant to Standard Securitization
Undertakings) or (iii) subjects any property or asset of Holdings, the Borrower
or any other Restricted Subsidiary other than another Receivables Entity,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings, (b) with which
neither Holdings, the Borrower nor any other Restricted Subsidiary has any
contract, agreement, arrangement or understanding (other than pursuant to the
Permitted Receivables Facility Documents (including with respect to fees payable
in the ordinary course of business in connection with the servicing of accounts
receivable and related assets)) on terms less favorable to the Borrower or such
Restricted Subsidiary than those that might be obtained at the time from Persons
that are not Affiliates of the Borrower (as determined by the Borrower in good
faith), and (c) to which neither Holdings, the Borrower nor any other Restricted
Subsidiary other than another Receivables Entity has any obligation to maintain
or preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results. Any such designation shall be evidenced to
the Administrative Agent by filing with the Administrative Agent a certificate
of a Financial Officer certifying that, to the best of such officer’s knowledge
and belief after consultation with counsel, such designation complied with the
foregoing conditions.  

(f)  Article I of the Existing Credit Agreement is hereby amended by inserting
the following new section therein:

 

--------------------------------------------------------------------------------

5

SECTION 1.07  Swiss Terms. (a)  In this Agreement, where it relates to a Loan
Party incorporated or established under the laws of Switzerland (a “Swiss Loan
Party”), any reference to constitutional or organizational documents includes a
copy of a certified excerpt from the commercial register, a copy of the
certified up-to-date articles of association (evidencing, where relevant, the
capacity to enter into obligations of an upstream or cross-stream nature) and,
if applicable, a copy of the organizational regulations.

 

(b)  In this Agreement, where it relates to a Swiss Loan Party, a reference to
liquidation, bankruptcy, insolvency, reorganization, moratorium or any other
proceeding under an applicable law means that such Swiss Loan Party is unable to
or admits inability to pay its debts when due (zahlungsunfähig), is deemed to or
declared to be unable to pay its debts, suspends or threatens to suspends making
payments on any of its debts, is over indebted (überschuldet), or (i) has
initiated against it, (ii) is legally obliged to initiate, or (iii) initiates:
(A) bankruptcy proceedings (Konkurs), (B) proceedings leading to a provisional
or a definitive composition moratorium (provisorische oder definitive
Nachlassstundung), (C) proceedings leading to an emergency moratorium
(Notstundung), (D) proceedings for a postponement of bankruptcy pursuant to
article 725a of the Swiss Code of Obligations (Konkursaufschub) or (E) any
proceedings pursuant to article 731b of the Swiss Code of Obligations which
leads to its dissolution or liquidation, or any proceeding having similar
effects in force at that time.

 

(g)  Section 5.11 of the Existing Credit Agreement is hereby amended by
inserting the following new paragraph (c) therein:

(c)  The Borrower will not use, and the Borrower shall procure that the
Subsidiaries shall not use, the proceeds of any Loan in Switzerland unless (i)
use in Switzerland is permitted under the Swiss taxation laws in force from time
to time or (ii) it is confirmed in a tax ruling by the Swiss Federal Tax
Administration that such use of proceeds is permitted, in each case, without
payments in respect of the Loans becoming subject to withholding or deduction
for Swiss withholding tax as a consequence of such use of proceeds in
Switzerland.

(h)  Section 6.01(a)(xix) of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:

(xix) Indebtedness incurred pursuant to Permitted Receivables Facilities;
provided that the Attributable Receivables Indebtedness thereunder shall not,
together with the aggregate outstanding face amount of Receivables sold pursuant
to Factoring Transactions under Section 6.05(c)(ii), exceed $250,000,000 at any
time outstanding;

 

--------------------------------------------------------------------------------

6

(i)  Section 6.05(c)(ii) of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:

(ii) dispositions of Receivables pursuant to Factoring Transactions; provided
that the aggregate outstanding face amount of Receivables so sold shall not,
together with the Attributable Receivables Indebtedness incurred pursuant to
Permitted Receivables Facilities under Section 6.01(a)(xix), exceed $250,000,000
at any time outstanding;

(j)  Section 8.01 of the Existing Credit Agreement is hereby amended by
inserting the following new paragraph (h) therein:

(h) In connection with the Security Documents that are governed by Swiss law
(the “Swiss Security Documents”) (i) with respect to security interests of an
accessory nature (akzessorisch), each present and future Secured Party appoints
and authorizes the Administrative Agent to act in the name and on behalf of the
Secured Parties as their direct representative (direkter Stellvertreter) and
(ii) with respect to security interests of a non-accessory nature
(nicht-akzessorisch), each present and future Secured Party appoints and
authorizes the Administrative Agent to act in its own name but on behalf and for
the account of the Secured Parties as their indirect representative (indirekter
Stellvertreter).

(k)  Article IX of the Existing Credit Agreement is hereby amended by inserting
the following new Section 9.28 immediately after Section 9.27:

SECTION 9.28.  Acknowledgement Regarding Any Supported QFCs.  To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regime”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property

 

--------------------------------------------------------------------------------

7

securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States.  In the event
a Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United
States.  Without limitation of the foregoing, it is understood and agreed that
rights and remedies of the parties with respect to a Defaulting Lender shall in
no event affect the rights of any Covered Party with respect to a Supported QFC
or any QFC Credit Support.

SECTION 3.  Amendment to the Existing Guarantee Agreement.  On the terms and
subject to the conditions set forth herein, each of the Lenders party hereto
agree to amend, and authorize the Administrative Agent to amend, the Existing
Guarantee Agreement to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the bold and
double-underlined text (indicated textually in the same manner as the following
example: bold and double-underlined text) as set forth on the pages of the
Amended Guarantee Agreement attached as Annex A hereto.

SECTION 4.  Consent to Change of Jurisdiction.  (a)  Notwithstanding anything to
the contrary in Sections 5.07 or 6.03 of the Existing Credit Agreement and
effective as of the Amendment No. 1 Effective Date (as defined below), the
Administrative Agent and each Lender party hereto hereby consents to the Change
of Jurisdiction; provided, however, that the consent set forth in this Section 4
shall cease to be effective unless the Migration Entity satisfies the
requirements of Section 5.12 of the Amended Credit Agreement as if such
Migration Entity were a newly formed Subsidiary and causes to be delivered to
the Administrative Agent a legal opinion (addressed to the Administrative Agent
and the Lenders) of Homburger AG, Swiss counsel for the Lenders, in form and
substance reasonably satisfactory to the Administrative Agent, regarding the
creation, perfection and enforceability of the security interests required in
the satisfaction of the Collateral and Guarantee Requirement, in each case,
within 180 days of the Amendment No. 1 Effective Date (or such longer period as
the Administrative Agent, in its sole discretion, agrees to in writing).  The
consent set forth in this Section 4 shall be effective only in this specific
instance and for the specific purposes set forth herein, and does not allow for
any other or further departure from the terms and conditions of the Amended
Credit Agreement or any other Loan Document, which terms and conditions shall
continue in full force and effect.  For the avoidance of doubt, nothing in this
Amendment No. 1 (including Section 4 hereof) will be construed as an obligation
of the Borrower or its Subsidiaries to consummate the Change of Jurisdiction.

 

--------------------------------------------------------------------------------

8

(b)  Notwithstanding anything to the contrary herein or in any other Loan
Document, from and after the date that the Change of Jurisdiction is consummated
but prior to the due execution of all relevant Security Documents contemplated
by the definition of “Collateral and Guarantee Requirement” and completion of
the relevant actions required to perfect the security interests as contemplated
within such Security Documents, the Migration Entity shall not (i) engage to any
material extent in any business other than businesses of the type conducted by
the Migration Entity on the Amendment No. 1 Effective Date and businesses
reasonably incidental, complementary or related thereto or (ii) incur any
Indebtedness (other than Indebtedness under the Loan Documents and with any
Restricted Subsidiary).

SECTION 5.  Amendments to Grupiara Participacoes S.A. Security Documents.  The
Borrower and the Administrative Agent desire to amend the Share Fiduciary
Transfer Agreement dated as of November 15, 2016, as amended as of November 14,
2017 and as amended as of November 21, 2018 (as further amended, supplemented or
otherwise modified prior to the date hereof) and the other Security Documents
related thereto (collectively, the “Grupiara Security Documents”) in order to
cause the Grupiara Security Documents to be consistent with the Existing Credit
Agreement and the other Loan Documents pursuant to Section 9.08(iv) of the
Existing Credit Agreement (the “Grupiara Amendments”). Each of the Lenders party
hereto agrees that it shall not object to the Grupiara Amendments and that the
requirements of Section 9.08(iv) shall be deemed to be satisfied in respect of
the Grupiara Amendments, and acknowledges that the Grupiara Amendments shall
become effective on or after the Amendment No. 1 Effective Date in accordance
therewith.

SECTION 6.  Effectiveness of this Agreement.  This Agreement, the amendment of
the Existing Credit Agreement as set forth in Section 2 hereof and the amendment
of the Existing Guarantee Agreement as set forth in Section 3 hereof shall
become effective on the first date (the “Amendment No. 1 Effective Date”) on
which each of the following conditions shall have been satisfied:

(a)  The Administrative Agent shall have received counterparts of this Agreement
that, when taken together, bear the signatures of Holdings, the Borrower, the
Required Lenders (as such term is defined in the Existing Credit Agreement) and
the Administrative Agent.

(b)  The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality, in all respects) on
and as of the Amendment No. 1 Effective Date, except in the case of any such
representation and warranty that expressly relates to a prior date, in which
case such representation and warranty shall be true and correct in all material
respects (or in all respects, as applicable) as of such earlier date.

(c)  The Administrative Agent shall have received, at least one Business Day
prior to the Amendment No. 1 Effective Date, all documentation and other
information required by bank regulatory authorities under applicable “know your

 

--------------------------------------------------------------------------------

9

customer” and anti-money laundering rules and regulations, including, without
limitation, the USA PATRIOT Act and 31 C.F.R. § 1010.230 (the “Beneficial
Ownership Regulation”), that has been requested at least ten Business Days prior
to the Amendment No. 1 Effective Date.

(d)  At the time of and immediately after giving effect to this Agreement, no
Event of Default or Default shall have occurred and be continuing.

(e)  The Administrative Agent shall have received all reasonable and documented
out-of-pocket expenses in connection with this Agreement to the extent required
under Section 9.05 of the Credit Agreement.

SECTION 7.  Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and to each of the Lenders:

(a)  This Agreement has been duly authorized, executed and delivered by the
Borrower, and each of this Agreement, the Amended Credit Agreement and the
Amended Guarantee Agreement constitutes a legal, valid and binding obligation of
the Borrower enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or by general principles of equity limiting
the availability of equitable remedies.

(b)  At the time of and immediately after giving effect to this Agreement, no
Event of Default or Default has occurred and is continuing.

SECTION 8.  Counterparts; Amendments.  This Agreement may not be amended nor may
any provision hereof be waived except pursuant to a writing signed by each of
the parties hereto.  This Agreement may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic transmission
shall be effective as delivery of an original executed counterpart of this
Agreement.

SECTION 9.  Credit Agreement.  (a)  Except as expressly set forth herein, this
Agreement (a) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Borrower under the Existing Credit Agreement or any
other Loan Document and (b) shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Existing Credit Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect.  Nothing herein shall be deemed to entitle the Borrower to any future
consent to, or waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement or any other Loan Document in similar or different
circumstances.  After the Amendment No. 1 Effective Date, any reference in the
Loan Documents to the Credit Agreement shall mean the Credit Agreement as
modified hereby and any reference

 

--------------------------------------------------------------------------------

10

in the Loan Documents to the Guarantee Agreement shall mean the Guarantee
Agreement as modified hereby.  This Agreement shall constitute a “Loan Document”
for all purposes of the Amended Credit Agreement and the other Loan Documents.

(b)  For the avoidance of doubt, the parties hereto agree that, to the extent
that any amendment made to the Existing Credit Agreement in accordance with
Section 2 of this Agreement shall constitute a novation within the meaning of
Article 1271 et seq. of the Luxembourg Civil Code, then, notwithstanding any
such novation, all the rights (including in relation to Liens) of the Secured
Parties against the Loan Parties shall be maintained in accordance with Article
1278 of the Luxembourg Civil Code.

SECTION 10.  Applicable Law; Waiver of Jury Trial.  (a)  THIS AGREEMENT AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICT
OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF
ANY OTHER JURISDICTION.

(b)  EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 9.11 AND 9.15 OF
THE EXISTING CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

(c)  Notwithstanding paragraph (a) of this Section, if any Dutch Loan Party is
represented by an attorney in connection with the signing and/or execution of
this Agreement (including by way of accession to this Agreement), any other Loan
Document, or any other agreement, deed or document referred to in, or made
pursuant to, any Loan Document, it is hereby expressly acknowledged and accepted
by the other parties to this Agreement that the existence and extent of the
attorney's authority and the effects of the attorney’s exercise or purported
exercise of his or her authority shall be governed by the laws of the
Netherlands.

SECTION 11.  Notices.  All notices hereunder shall be given in accordance with
the provisions of Section 9.01 of the Amended Credit Agreement.

SECTION 12.  Headings.  The Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

[Signature Pages Follow]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

ALCOA CORPORATION

By

 

/s/ Renato C.A. Bacchi

 

Name: Renato C.A. Bacchi

 

Title: Vice President and Treasurer

 

 

ALCOA NEDERLAND HOLDING B.V.

By

 

/s/ Renato C.A. Bacchi

 

Name: Renato C.A. Bacchi

 

Title: Managing Director

 






[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., individually as a Lender and as Administrative Agent

By

 

/s/ James Shender

 

Name: James Shender

 

Title: Vice President

 

 

 

 



[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------

 

LENDERS

 

SIGNATURE PAGE TO AMENDMENT NO. 1, AMONG ALCOA CORPORATION, ALCOA NEDERLAND
HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

Name of Institution:

 

 

Citibank, N.A.

 

 

By

 

/s/ Millie Schild

Name: Millie Schild

Title: Vice President

 

 

 

 

 

 

 

 

 



[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------

 

LENDERS

 

SIGNATURE PAGE TO AMENDMENT NO. 1, AMONG ALCOA CORPORATION, ALCOA NEDERLAND
HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

Name of Institution:

 

 

CREDIT SUISSE AG,
CAYMAN ISLAND BRANCH

 

 

By

 

/s/ Judy Smith

Name: Judy Smith

Title: Authorized Signatory

 

 

For institutions that require a second signature:

 

 

By

 

/s/ Bastien Dayer

Name: Bastien Dayer

Title: Authorized Signatory

 

 

 

 

 



[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------

 

LENDERS

 

SIGNATURE PAGE TO AMENDMENT NO. 1, AMONG ALCOA CORPORATION, ALCOA NEDERLAND
HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

Name of Institution:

 

 

Morgan Stanley Bank North America

 

 

By

 

/s/ Jack Kuhns

Name: Jack Kuhns

Title: Authorized Signatory

 

 

For institutions that require a second signature:

 

 

By

 

 

Name:

Title:

 

 

 



[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------

 

LENDERS

 

SIGNATURE PAGE TO AMENDMENT NO. 1, AMONG ALCOA CORPORATION, ALCOA NEDERLAND
HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

Name of Institution:

 

 

ABN AMRO Capital USA LLC

 

 

By

 

/s/ Jamie Matos

Name: Jamie Matos

Title: Director

 

 

For institutions that require a second signature:

 

 

By

 

/s/ Vincent E. Lisanti

Name: Vincent E. Lisanti

Title: Managing Director

 

[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------

 

 

LENDERS

 

SIGNATURE PAGE TO AMENDMENT NO. 1, AMONG ALCOA CORPORATION, ALCOA NEDERLAND
HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

Name of Institution:

BANCO BILBAO VIZCAYA ARGENTINA, S.A. NEW YORK BRANCH

 

 

By

 

/s/ Javier Villarejo

Name: Javier Villarejo

Title: Head of Operations USA – Managing Director

 

 

For institutions that require a second signature:

 

 

By

 

/s/ Brian Crowley

Name: Brian Crowley

Title: Managing Director

 

 

 



[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------

 

LENDERS

 

SIGNATURE PAGE TO AMENDMENT NO. 1, AMONG ALCOA CORPORATION, ALCOA NEDERLAND
HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

Name of Institution:

 

Banco Bradesco S.A., New York Branch

 

 

By

 

/s/ Fabiana Paes de Barros

Name: Fabiana Paes de Barros

Title: Departmental Manager

 

 

For institutions that require a second signature:

 

 

By

 

/s/ Sonia Bettencourt

Name: Sonia Bettencourt

Title: Manager

 

 

 

 

 



[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------

 

LENDERS

 

SIGNATURE PAGE TO AMENDMENT NO. 1, AMONG ALCOA CORPORATION, ALCOA NEDERLAND
HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

Name of Institution:

 

BANK OF AMERICA, N.A. as a Lender

 

 

By

 

/s/ Brandon Weiss

Name: Brandon Weiss

Title: Vice President

 

 

 



[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------

 

LENDERS

 

SIGNATURE PAGE TO AMENDMENT NO. 1, AMONG ALCOA CORPORATION, ALCOA NEDERLAND
HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

Name of Institution:

 

BNP PARIBAS

 

 

By

 

/s/ Raymond G. Dunnillo

Name: Raymond G. Dunnillo

Title: Managing Director

 

 

By

 

/s/ Mark Renaud

Name: Mark Renaud

Title: Managing Director

 



[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------

 

LENDERS

 

SIGNATURE PAGE TO AMENDMENT NO. 1, AMONG ALCOA CORPORATION, ALCOA NEDERLAND
HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

Name of Institution:

 

Deutsche Bank AG New York Branch

 

 

By

 

/s/ Yumi Okabe

Name: Yumi Okabe

Title: Vice President

 

 

By

 

/s/ Maria Guinchard

Name: Maria Guinchard

Title: Director

 

 

 

 

 



[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------

 

LENDERS

 

SIGNATURE PAGE TO AMENDMENT NO. 1, AMONG ALCOA CORPORATION, ALCOA NEDERLAND
HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

Name of Institution:

 

Goldman Sachs Bank USA

 

 

By

 

/s/ Jamie Minieri

Name: Jamie Minieri

Title: Authorized Signatory

 

 

 

 



[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------

 

LENDERS

 

SIGNATURE PAGE TO AMENDMENT NO. 1, AMONG ALCOA CORPORATION, ALCOA NEDERLAND
HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

Name of Institution:

 

MUFG BANK, LTD.

 

 

By

 

/s/ Liwei Liu

Name: Liwei Liu

Title: Vice President

 

 



[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------

 

LENDERS

 

SIGNATURE PAGE TO AMENDMENT NO. 1, AMONG ALCOA CORPORATION, ALCOA NEDERLAND
HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

Name of Institution:

 

SUMITOMO MITSUI BANKING CORP

 

 

By

 

/s/ Michael Maguire

Name: Michael Maguire

Title: Executive Director

 

 



[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------

 

LENDERS

 

SIGNATURE PAGE TO AMENDMENT NO. 1, AMONG ALCOA CORPORATION, ALCOA NEDERLAND
HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

Name of Institution:

 

SunTrust Bank

 

 

By

 

/s/ Steve Curran

Name: Steve Curran

Title: Director

 

 

 



[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------

 

LENDERS

 

SIGNATURE PAGE TO AMENDMENT NO. 1, AMONG ALCOA CORPORATION, ALCOA NEDERLAND
HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

Name of Institution:

 

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED

 

 

By

 

/s/ Robert Grillo

Name: Robert Grillo

Title: Director

 



[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------

 

LENDERS

 

SIGNATURE PAGE TO AMENDMENT NO. 1, AMONG ALCOA CORPORATION, ALCOA NEDERLAND
HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

Name of Institution:

 

The Bank of New York Mellon

 

 

By

 

/s/ Diane L. Demmler

Name: Diane L. Demmler

Title: Director

 

 

 



[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------

 

LENDERS

 

SIGNATURE PAGE TO AMENDMENT NO. 1, AMONG ALCOA CORPORATION, ALCOA NEDERLAND
HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

Name of Institution:

 

ING Bank N.V., Dublin Branch

 

 

By

 

/s/ Sean Hassett

Name: Sean Hasett

Title: Director

 

 

 

For institutions that require a second signature:

 

 

By

 

/s/ Padraig Matthews

Name: Padraig Matthews

Title: Director

 



[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------

 

LENDERS

 

SIGNATURE PAGE TO AMENDMENT NO. 1, AMONG ALCOA CORPORATION, ALCOA NEDERLAND
HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

Name of Institution:

 

PNC BANK, NATIONAL ASSOCIATION

 

 

By

 

/s/ Brett Schweikle

Name: Brett Schweikle

Title: Senior Vice President

 

 

 

 

 



[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------

 

LENDERS

 

SIGNATURE PAGE TO AMENDMENT NO. 1, AMONG ALCOA CORPORATION, ALCOA NEDERLAND
HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

Name of Institution:

 

Westpac Banking Corporation

 

 

By

 

/s/ Richard Yarnold

Name: Richard Yarnold

Title: Director

 

 

 



[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------

 

LENDERS

 

SIGNATURE PAGE TO AMENDMENT NO. 1, AMONG ALCOA CORPORATION, ALCOA NEDERLAND
HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

Name of Institution:

 

Bank of Montreal Ireland p.l.c.

 

 

By

 

/s/ Noel Reynolds

Name: Noel Reynolds

Title: Chief Financial Officer

 

 

 

For institutions that require a second signature:

 

 

By

 

/s/ Garrett Poynton

Name: Garrett Poynton

Title: CRO

 

 



[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------

 

LENDERS

 

SIGNATURE PAGE TO AMENDMENT NO. 1, AMONG ALCOA CORPORATION, ALCOA NEDERLAND
HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

Name of Institution:

 

The Bank of Nova Scotia

 

 

By

 

/s/ Ian Stephenson

Name: Ian Stephenson

Title: Managing Director

 

 

 

For institutions that require a second signature:

 

 

By

 

/s/ Stephen MacNeil

Name: Stephen MacNeil

Title: Director

 



[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------

 

LENDERS

 

SIGNATURE PAGE TO AMENDMENT NO. 1, AMONG ALCOA CORPORATION, ALCOA NEDERLAND
HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

Name of Institution:

 

Riyad Bank, Houston Agency

 

 

By

 

/s/ Michael Meiss

Name: Michael Meiss

Title: General Manager

 

 

 

For institutions that require a second signature:

 

 

By

 

/s/ Manny Cafeo

Name: Manny Cafeo

Title: Vice President, Operations Manager

 

 



[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------

 

LENDERS

 

SIGNATURE PAGE TO AMENDMENT NO. 1, AMONG ALCOA CORPORATION, ALCOA NEDERLAND
HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

Name of Institution:

 

Royal Bank of Canada

 

 

By

 

/s/ Nathalie Richard

Name: Nathalie Richard

Title: Vice-President

 

 

[Amendment No. 1 Signature Page]

 